Title: To Alexander Hamilton from John Adlum, 25 June 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Philada. June 25th. 1799
          
          I received your favour of yesterday this morning from the Secretary of War.
          Yours of the 8th. that you mention I immagine went from Reading to Northumberland as I wrote to lieut. Howard at Reading to send all letters to me here that might be in the post office there, but I have not received any.
          I will set out early on thursday morning for Reading and will attend to your directions immediately—
          With great respect I am Your most Obedt. Servt.
          
            John Adlum
          
          General Allexander Hamilton
        